DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “each of the wirings includes a first region overlapping the insulating film and a second region not overlapping the insulating film but overlapping the substrate” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: The amendment recites “a first width of the each of the first portion including the connected portion is shorter than a second width of the corresponding one of the second portion including the connected portion” which was not described in the specification. Therefore, it is not enable one skilled in the art to make and/or use the invention.
As to claims 3-14: Claims 3-14 are dependent claims of claim 1. Therefore, claims 3-14 are rejected with same rationale as claim 1.
As to claim 9: The amended claim 9 recites “each of the wirings includes a first region overlapping the insulating film and a second region not overlapping the insulating film but overlapping the substrate”. However, the drawing of the specification does not describe these structure relationship. Therefore, it is not enable one skilled in the art to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 9: The omitted structural cooperative relationships are: each of the wirings includes a first region overlapping the insulating film and a second region not overlapping the insulating film but overlapping the substrate, and the second region is connected to a corresponding one of the second portions”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (US 2007/0242054 A1).
As to claim 1: Chang discloses a touch panel (Figs. 5-6, “a touch panel 50”; Abstract, ¶0023), comprising: 
a substrate (Fig. 6, “a substrate 51”; ¶0023-0026); 
an insulating film above the substrate (Fig. 6, “an insulating film 54” above the substrate; ¶0023-0026); 
a plurality of first electrodes above the substrate (Figs. 6-6, “a plurality of first electrodes 53” above the substrate; ¶0023-0026); and 
a plurality of second electrodes crossing the first electrodes in a plan view (Figs. 5-6, “a plurality of second electrodes 52” crossing the first electrodes 53 in a plan view; ¶0023-0026),
wherein each of the first electrodes includes a plurality of first portions under the insulating film and a plurality of second portions on the insulating film (Fig. 6, each of the first electrodes 53 includes a plurality of first portions 53 under the insulating film 54 and a plurality of second portions 56 on the insulating film; ¶0023-0026), 
the insulating film has contact holes exposing the first portions (Fig. 6, the insulating film has contact holes 55 exposing the first portions 53; ¶0023-0026), 
each of the first portion is connected to a corresponding one of the second portion via a corresponding one of the contact holes at a connected portion (Fig. 6, each of the first portion 53 is connected to a corresponding one of the second portion 56 via a corresponding one of the contact holes 55 at a connected portion; ¶0023-0026), wherein the connected portion is located in an area where the each of the first portions overlaps the corresponding one of the second portions in the plan view (Figs. 5-6, the connected portion is located in an area where the each of the first portions 53 overlaps the corresponding one of the second portions 56 in the plan view), and a first width of the each of the first portion including the connected portion is shorter than a second width of the corresponding one of the second portion including the connected portion (Fig. 5(C) shows a first width of the each of the first portion 53 including the connected portion is shorter than a second width of the corresponding one of the second portion 56 including the connected portion (see Fig. 5(C) below)).


    PNG
    media_image1.png
    675
    751
    media_image1.png
    Greyscale

As to claim 3: Chang discloses the first portions and the second portions are alternately arranged in a first direction (Figs. 5-6 show the first portions 53 and the second portions 56 are alternately arranged in a first direction).  
As to claim 4: Chang discloses at least one of the second portions has parts located in corresponding adjacent two of the contact holes (Figs. 5-6, at least one of the second portions 56 has parts located in corresponding adjacent two of the contact holes 55).
As to claim 5: Chang discloses each of the contact holes includes a side surface, and the side surface is in contact with a corresponding one of the second portions (Fig. 6 shows each of the contact holes includes a side surface, and the side surface is in contact with a corresponding one of the second portions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0242054 A1), as applied to claim 1 above, and further in view of Chang (US 2008/0277259 A1), hereinafter Chang1.
As to claim 6: Chang discloses at least one of the first portions overlaps a first contact hole and the at least one of the first portions is connected to one of the second portions via the first contact hole (Fig. 5-6 show at least one of the first portions overlaps a first contact hole and the at least one of the first portions is connected to one of the second portions via the first contact hole).
Chang does not expressly disclose at least one of the first portions overlaps a first contact hole and a second contact hole included in the contact holes, and to the at least one of the first portions is connected to one of the second portions via the first contact hole and to another of the second portions via the second contact hole. However, Chang1 teaches a touch panel comprises a plurality of first electrodes (Figs. 1-5, a touch panel comprises “a plurality of first electrodes 41”; Abstract, ¶0015), wherein the plurality of first electrodes comprises a plurality of first portions and a plurality of second portions (Figs. 1-5, the plurality of first electrodes comprises “a plurality of first portions 412” and “a plurality of second portions 411”; ¶0015-0018), wherein the first portions includes at least two contacts overlaps the two second portions (Fig. 5 the first portions 412 includes at least two contacts overlaps the two second portions 411). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to rearrange the first portions and the second portions, such that the first portions are disposed on the substrate and the second portions are disposed on the insulating film, such that the first portion includes at least two contact holes, such that at least one of the first portions overlaps a first contact hole and a second contact hole included in the contact holes, and to the at least one of the first portions is connected to one of the second portions via the first contact hole and to another of the second portions via the second contact hole as taught by Chang1, since it has been held that rearranging parts of an invention involves only routines skilled in the art. The motivation is in order to form the touch panel. 
As to claim 7: Chang does not expressly disclose the at least one of the first portions overlap one of the second electrodes between the first contact hole and the second contact hole in the plan view. However, Chang1 teaches a touch panel comprises a plurality of first electrodes (Figs. 1-5, a touch panel comprises “a plurality of first electrodes 41”; Abstract, ¶0015), wherein the plurality of first electrodes comprises a plurality of first portions and a plurality of second portions (Figs. 1-5, the plurality of first electrodes comprises “a plurality of first portions 412” and “a plurality of second portions 411”; ¶0015-0018), wherein at least one of the first portion includes at least two contacts, and wherein at least one of the first portions overlap one of a second electrodes between the first contact and the second contact in the plan view (Figs. 3-5 show at least one of the first portion includes at least two contacts, and wherein at least one of the first portions overlap one of a second electrodes 42 between the first contact and the second contact in the plan view). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to rearrange the first portions and the second portions, such that the at least one of the first portions overlap one of the second electrodes between the first contact hole and the second contact hole in the plan view as taught by Chang1, since it has been held that rearranging parts of an invention involves only routines skilled in the art. The motivation is in order to form the touch panel.

Claim(s) 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0242054 A1), as applied to claim 1 above, and further in view of KAMIYA (US 2017/0365813 A1).
As to claim 8: Chang does not expressly disclose the second electrodes are located on the insulating film, each of the second electrodes includes a plurality of third portions and a plurality of fourth portions, the third portions and the fourth portions are alternately arranged in a second direction and located in a same layer as the second portions, each of the fourth portions is larger than each of the third portions, each of the third portions overlaps a corresponding one of the first portions via the insulating film in the plan view, and 15the fourth portions do not overlap the first electrodes in the plan view. However, Kamiya teaches a touch panel comprises a substrate, a plurality of first electrodes disposed on the substrate; an insulating film disposed on the plurality of first electrodes; and a plurality of second electrodes disposed on the insulating film (Figs. 3-4, “a touch panel 108” comprises “a substrate 128”, “a plurality of first electrodes 134” disposed on the substrate; “an insulating film 130-132” disposed on the plurality of first electrodes; and “a plurality of second electrodes 140” disposed on the insulating film Abstract, ¶0037-0046), wherein each of the first electrodes includes a plurality of first portion and a plurality of second portion, each of the second electrodes includes a plurality of third portions and a plurality of fourth portions, the third portions and the fourth portions are alternately arranged in a second direction and located in a same layer, each of the fourth portions is larger than each of the third portions, each of the third portions overlaps a corresponding one of the first portions via the insulating film in the plan view, and 15the fourth portions do not overlap the first electrodes in the plan view (Figs. 3-4 show each of the first electrodes includes a plurality of first portion and a plurality of second portion, each of the second electrodes includes a plurality of third portions and a plurality of fourth portions, the third portions and the fourth portions are alternately arranged in a second direction and located in a same layer, each of the fourth portions is larger than each of the third portions, each of the third portions overlaps a corresponding one of the first portions via the insulating film in the plan view, and 15the fourth portions do not overlap the first electrodes in the plan view). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to rearrange the second electrodes, such that the second electrodes are located on the insulating film, each of the second electrodes includes a plurality of third portions and a plurality of fourth portions, the third portions and the fourth portions are alternately arranged in a second direction and located in a same layer as the second portions, each of the fourth portions is larger than each of the third portions, each of the third portions overlaps a corresponding one of the first portions via the insulating film in the plan view, and 15the fourth portions do not overlap the first electrodes in the plan view as taught by Kamiya. The motivation would have been in order to build touch sensor structure into a display panel (Kamiya).
As to claim 9: Chang discloses a plurality of wirings connected to the first electrodes, wherein each of the wirings includes a first region overlapping the insulating film and a second region overlapping the substrate, and the second region is connected to a corresponding one of the second portions (Figs. 5-6, “a plurality of wirings 561” connected to the first electrodes 53, wherein each of the wirings includes a first region overlapping the insulating film 54 and a second portion region overlapping the substrate 51, and the second region is connected to a corresponding one of the second portions 56). 
Chang does not expressly disclose the second not overlapping the insulating film but overlapping the substrate. However, Kamiya teaches a touch panel comprises a plurality of wirings, wherein the plurality of wiring includes a first region overlapping an insulating film and a second region not overlapping the insulating film (Figs. 3-4, “a touch panel 108” comprises “a plurality of wirings 136-142”, wherein the plurality of wirings includes a first region overlapping “an insulating film 130-132” and a second region not overlapping the insulating film but overlapping “a substrate 102”, and the second region is connected to a corresponding one of a second portion of a plurality of first electrodes; Abstract, ¶0037-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to implement a plurality of wirings on the substrate, such that the plurality of wirings connected to the first electrodes including a first region overlapping the insulating film and a second region not overlapping the insulating film but overlapping the substrate, and the second region is connected to a corresponding one of the second portion as taught by Kamiya. The motivation would have been in order to build touch sensor structure into a display panel (Kamiya).
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Chien further discloses claim limitation of the wirings and the first portions are located in a same layer (Fig. 8 shows the wirings and the first portions are located in a same layer). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 14: Claim 14 is a dependent claim of claim 9. The prior arts Chang and Kamiya further disclose claim limitation of the insulating film has a top surface, and a side wall intersecting the top surface, at least one of the second portions is on and in contact with the top surface, the side wall, and the second region, continuously (Chang: Fig. 6 shows the insulating film 54 has a top surface, and a side wall intersecting the top surface, at least one of the second portions 56 is on and in contact with the top surface, the side wall, and the second region, continuously; Kamiya: Fig. 4, the insulating film has a top surface in contact with the second electrodes). In addition, the same motivation is used as the rejection of claim 14.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0242054 A1), in view of KAMIYA (US 2017/0365813 A1), as applied to claim 9 above, and further in view of Chien .
As to claim 11: Chang and Kamiya do not expressly disclose a protective film covering the first electrodes, the second electrodes, and the contact holes, wherein the protective film is in contact with a part of the second region. However, Chien teaches a touch panel comprises a protective film covering a first electrodes, a second electrodes, and a contact holes, wherein the protective film is in contact with a part of the second region (Fig. 9,  “a touch device 500” comprises “a protective film 502” covering the first electrodes 504, the second electrodes 508, and “a contact holes 5062”, wherein the protective film is in contact with a part of a second region; Abstract, ¶0028). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang and Kamiya to implement a protective film into the touch device, such that the protective film covering the first electrodes, the second electrodes, and the contact holes, wherein the protective film is in contact with a part of the second region as taught by Chien. The motivation would have been in order to trigger a predetermined key function when the first conductive layer is pressed to cause the first conductive layer and the second conductive layer are contacted and the voltage on the first and second conductive layers to change (Chien: Abstract).
 As to claim 12: Chang and Kamiya do not expressly disclose a protective film covering the first electrodes, the second electrodes and the contact holes, wherein the protective film overlaps an area where the second region is connected to the corresponding one of the first electrodes. However, Chien teaches a touch device comprises a protective film covering a first electrodes, a second electrodes and contact holes, wherein the protective film overlaps an area where the second region is connected to the corresponding one of the first electrodes (Fig. 9,  “a touch device 500” comprises “a protective film 502” covering the first electrodes 504, the second electrodes 508, and “a contact holes 5062”, wherein the protective film overlaps an area where the second region is connected to the corresponding one of the first electrodes; Abstract, ¶0028). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang and Kamiya to implement a protective film into the touch device, such that the protective film covering the first electrodes, the second electrodes and the contact holes, wherein the protective film overlaps an area where the second region is connected to the corresponding one of the first electrodes as taught by Chien. The motivation would have been in order to trigger a predetermined key function when the first conductive layer is pressed to cause the first conductive layer and the second conductive layer are contacted and the voltage on the first and second conductive layers to change (Chien: Abstract).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0242054 A1), as applied to claim 1 above, and further in view of Chang (US 2008/0277259 A1), hereinafter Chang1.
As to claim 13: Chang does not expressly disclose each of the first portions is linear, and 16a width of each of the first portions is narrower than a width of each of the second portions in a second direction. However, Chang1 teaches a touch panel comprises a plurality of first electrode including a plurality of first portions and a plurality of second portions, wherein each of the first portions is linear, and 16a width of each of the first portions is narrower than a width of each of the second portions in a second direction (Figs. 3, a touch panel comprises “a plurality of first electrode 41” including “a plurality of first portions 412” and “a plurality of second portions 411”, wherein each of the first portions is linear, and 16a width of each of the first portions  is narrower than a width of each of the second portions 411 in a second direction). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to rearrange the first portions and the second portions of the first electrodes, such that the second portions is disposed on the substrate and the first portions is disposed on the insulating film, such that each of the first portions is linear, and 16a width of each of the first portions is narrower than a width of each of the second portions in a second direction as taught by Chang1, since it has been held that rearranging parts of an invention involves only routines skilled in the art. The motivation would have been in order to form a touch panel.

Response to Arguments
Applicant’s arguments filed on August 12, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant argues “Accordingly, Chang I does not disclose or even suggest at least the above recited features of claim 1, and thus, claim 1 is not anticipated by or even obvious over Chang I. Dependent8 Application No.: 17/136,367 Patentclaims 3-5 and 14, which depend upon claim 1, are not anticipated by or obvious over Chang I at least for the reasons advanced for claim 1, as well as for additional features these dependent claims recite. Therefore, reconsideration and withdrawal of the rejections are respectfully requested” (Arguments/Remarks, pg. 3-4). However, Examiner respectively disagrees.
For instant case, the prior art Chang teaches each of the first portion is connected to a corresponding one of the second portion via a corresponding one of the contact holes at a connected portion (Fig. 6, each of the first portion 53 is connected to a corresponding one of the second portion 56 via a corresponding one of the contact holes 55 at a connected portion; ¶0023-0026), wherein the connected portion is located in an area where the each of the first portions overlaps the corresponding one of the second portions in the plan view (Figs. 5-6, the connected portion is located in an area where the each of the first portions 53 overlaps the corresponding one of the second portions 56 in the plan view), and a first width of the each of the first portion including the connected portion is shorter than a second width of the corresponding one of the second portion including the connected portion (Fig. 5(C) shows a first width of the each of the first portion 53 including the connected portion is shorter than a second width of the corresponding one of the second portion 56 including the connected portion (see Fig. 5(C)). Therefore, the prior art clearly teaches claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693